Exhibit 10.1
Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
Effective July 1, 2009
Copyright © 2009
By Clark Consulting, Inc.
All Rights Reserved

 

 



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
TABLE OF CONTENTS

              Page    
ARTICLE 1 Definitions
    1    
ARTICLE 2 Selection, Enrollment, Eligibility
    6    
2.1 Selection by Committee
    6  
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    6    
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Restoration
Matching Amounts/Restricted Stock Amounts/Vesting/Crediting/Taxes
    6    
3.1 Maximum Deferral
    6  
3.2 Timing of Deferral Elections; Effect of Election Form
    7  
3.3 Withholding and Crediting of Annual Deferral Amounts
    8  
3.4 Company Contribution Amount
    8  
3.5 Company Restoration Matching Amount
    9  
3.6 Restricted Stock Amount
    9  
3.7 Vesting
    9  
3.8 Crediting/Debiting of Account Balances
    9  
3.9 FICA and Other Taxes
    11    
ARTICLE 4 Scheduled Distributions; Unforeseeable Emergencies
    12    
4.1 Scheduled Distributions
    12  
4.2 Postponing Scheduled Distributions
    12  
4.3 Other Benefits Take Precedence Over Scheduled Distributions
    12  
4.4 Unforeseeable Emergencies
    13    
ARTICLE 5 Retirement Benefit
    13    
5.1 Retirement Benefit
    13  
5.2 Payment of Retirement Benefit
    13    
ARTICLE 6 Termination Benefit
    14    
6.1 Termination Benefit
    14  
6.2 Payment of Termination Benefit
    14    
ARTICLE 7 Disability Benefit
    14    
7.1 Disability Benefit
    14  
7.2 Payment of Disability Benefit
    14    
ARTICLE 8 Death Benefit
    14    
8.1 Death Benefit
    14  
8.2 Payment of Death Benefit
    14  

 

-i-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

              Page    
ARTICLE 9 Beneficiary Designation
    15    
9.1 Beneficiary
    15  
9.2 Beneficiary Designation; Change
    15  
9.3 Acknowledgement
    15  
9.4 No Beneficiary Designation
    15  
9.5 Doubt as to Beneficiary
    15  
9.6 Discharge of Obligations
    15    
ARTICLE 10 Leave of Absence
    15    
10.1 Paid Leave of Absence
    15  
10.2 Unpaid Leave of Absence
    15    
ARTICLE 11 Termination of Plan, Amendment or Modification
    16    
11.1 Termination of Plan
    16  
11.2 Amendment
    16  
11.3 Plan Agreement
    16  
11.4 Effect of Payment
    16    
ARTICLE 12 Administration
    16    
12.1 Committee Duties
    16  
12.2 Administration Upon Change In Control
    17  
12.3 Agents
    17  
12.4 Binding Effect of Decisions
    17  
12.5 Indemnity of Committee
    17  
12.6 Employer Information
    17  
12.7 Section 16 Compliance
    17    
ARTICLE 13 Other Benefits and Agreements
    18    
13.1 Coordination with Other Benefits
    18    
ARTICLE 14 Claims Procedures
    18    
14.1 Presentation of Claim
    18  
14.2 Notification of Decision
    18  
14.3 Review of a Denied Claim
    18  
14.4 Decision on Review
    19  
14.5 Legal Action
    19  

 

-ii-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

              Page    
ARTICLE 15 Trust
    19    
15.1 Establishment of the Trust
    19  
15.2 Interrelationship of the Plan and the Trust
    19  
15.3 Distributions From the Trust
    19    
ARTICLE 16 Miscellaneous
    19    
16.1 Status of Plan
    19  
16.2 Unsecured General Creditor
    19  
16.3 Employer’s Liability
    20  
16.4 Nonassignability
    20  
16.5 Not a Contract of Employment
    20  
16.6 Furnishing Information
    20  
16.7 Terms
    20  
16.8 Captions
    20  
16.9 Governing Law
    20  
16.10 Notice
    20  
16.11 Successors
    20  
16.12 Spouse’s Interest
    21  
16.13 Validity
    21  
16.14 Incompetent
    21  
16.15 Distribution in the Event of Income Inclusion Under Code Section 409A
    21  
16.16 Deduction Limitation on Benefit Payments
    21  

 

-iii-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
Purpose
The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Aaron’s, Inc, a Georgia corporation, and its subsidiaries, if any, that sponsor
this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.
This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and regulations, and shall be
operated and interpreted in accordance with this intention.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1  
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

1.2  
“Act” shall mean the Securities Exchange Act of 1934, as it may be amended from
time to time.

1.3  
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount, Company Restoration Matching
Amount and Restricted Stock Amount for any one Plan Year, plus (b) amounts
credited or debited to such amounts pursuant to this Plan, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

1.4  
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, LTIP Amounts, Cash Director Fees and Stock Director Fees that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.

1.5  
“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. Shares of Stock that shall be
distributable from a Participant’s Account Balance that are attributable to
Stock Director Fees and/or Restricted Stock shall be distributable in shares of
actual Stock in the same manner previously described. However, the Committee
may, in its sole discretion, adjust the annual installments in order to
distribute whole shares of actual Stock. The amount of the first annual payment
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, and the amount of each subsequent annual payment
shall be calculated on or around each anniversary of such Benefit Distribution
Date. For purposes of this Plan, the right to receive a benefit payment in
annual installments shall be treated as the entitlement to a single payment.

1.6  
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

 

-1-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

1.7  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.8  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.9  
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution. Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 8, as applicable.

1.10  
“Board” shall mean the board of directors of the Company.

1.11  
“Bonus” shall mean any compensation, in addition to Base Salary and LTIP
Amounts, earned by a Participant under any Employer’s annual bonus and cash
incentive plans. Bonus shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of the Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the
Employer; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.

1.12  
“Cash Director Fees” shall mean the annual fees payable in cash that are earned
by a Director from any Employer, including retainer fees and meetings fees, as
compensation for serving on the Board.

1.13  
“Change in Control” shall be deemed to have occurred if:

  (a)  
the Company consolidates or merges with or into another corporation, or is
otherwise reorganized, and the Company is not the surviving corporation in such
transaction or if after such transaction any other corporation, association or
other person, entity or group of the shareholders thereof own, directly and/or
indirectly, more than 50% of the then outstanding shares of Class A Common Stock
or more than 50% of the assets of the Company; or
    (b)  
more than 50% of the then outstanding shares of Class A Common Stock of the
Company are, in a single transaction or in a series of related transactions,
sold or otherwise transferred to or are acquired by (except as collateral
security for a loan) any other corporation, association or other person, entity
or group, whether or not any such shareholder or any shareholders included in
such group were shareholders of the Company prior to the Change in Control; or
    (c)  
all or substantially all of the assets of the Company are sold or otherwise
transferred to or otherwise acquired by any other corporation, association or
other person, entity or group; or
    (d)  
the occurrence of any other event or circumstance which is not covered by (a)
through (c) above which the Committee determines affects control of the Company
and constitutes a Change in Control for purposes of the Plan.

1.14  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.
  1.15  
“Committee” shall mean the committee described in Article 12.

1.16  
“Company” shall mean Aaron’s, Inc., a Georgia corporation, and any successor to
all or substantially all of the Company’s assets or business.

1.17  
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

1.18  
“Company Restoration Matching Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.5.

 

-2-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

1.19  
“Director” shall mean any non-employee member of the board of directors of any
Employer.

1.20  
“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

1.21  
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.22  
“Employee” shall mean a person classified as an employee by the Employer for
payroll purposes.

1.23  
“Employer(s)” shall be defined as follows:

  (a)  
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.

  (b)  
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

  (i)  
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

  (ii)  
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

1.24  
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.25  
“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

1.26  
“LTIP Amounts” shall mean any cash portion of the compensation attributable to a
Plan Year that is earned by a Participant under any Employer’s long-term
incentive plan or any other long-term incentive arrangement designated by the
Committee. LTIP Amounts shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of the Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by the Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.

 

-3-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

1.27  
“Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose
Account Balance has not been completely distributed.

1.28  
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.29  
“Plan” shall mean the Aaron’s, Inc. Deferred Compensation Plan, which shall be
evidenced by this instrument, as it may be amended from time to time, and by any
other documents that together with this instrument define a Participant’s rights
to amounts credited to his or her Account Balance.

1.30  
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

1.31  
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year. Notwithstanding the
foregoing, in the case of the first year in which the Plan is in effect, the
term “Plan Year” shall mean the period beginning on July 1, 2009 and ending on
December 31, 2009.

1.32  
“Restricted Stock” shall mean rights to receive unvested shares of restricted
stock selected by the Committee in its sole discretion and awarded to the
Participant under any Aaron’s, Inc. stock incentive plan or director
compensation program.

1.33  
“Restricted Stock Account” shall mean the aggregate value, measured on any given
date, of (i) the number of shares of Restricted Stock deferred by a Participant
as a result of all Restricted Stock Amounts, plus (ii) the number of additional
shares credited to a Participant’s Restricted Stock Account as a result of the
deemed reinvestment of dividends in accordance with this Plan, less (iii) the
number of shares of Restricted Stock previously distributed to the Participant
or his or her Beneficiary pursuant to this Plan, subject in each case to any
adjustments to the number of such shares determined by the Committee with
respect to the Aaron’s, Inc. Stock Unit Fund pursuant to Section 3.8(c). This
portion of the Participant’s Account Balance shall only be distributable in
actual shares of Stock.

1.34  
“Restricted Stock Amount” shall mean, with respect to a Participant for any one
Plan Year, the amount of Restricted Stock deferred in accordance with
Section 3.6 of this Plan, calculated using the closing price of Stock at the end
of the business day closest to the date such Restricted Stock would otherwise
vest (and/or all restrictions on such Restricted Stock would have lapsed), but
for the election to defer. In the event of a Participant’s Retirement,
Termination of Employment, Disability, or death prior to the end of a Plan Year,
such year’s Restricted Stock Amount shall be the actual amount withheld prior to
such event.

1.35  
“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of age
65, and shall mean with respect to a Participant who is a Director, a Separation
from Service.

1.36  
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

  (a)  
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

 

-4-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

  (b)  
For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

  (c)  
For a Participant, if any, who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.
       
Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a member of the
Board, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a member of the Board shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as an Employee.

1.37  
“Stock” shall mean Aaron’s, Inc. common stock, $.50 par value.

1.38  
“Stock Director Fees” shall mean the annual fees payable in Stock that are
earned by a Director from any Employer, including retainer fees and meetings
fees, as compensation for serving on the Board.

1.39  
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

1.40  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

 

-5-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 2
Selection, Enrollment, Eligibility

2.1  
Selection by Committee. Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.

2.2  
Enrollment and Eligibility Requirements; Commencement of Participation.

  (a)  
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

  (b)  
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.

  (c)  
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/Restricted Stock
Amounts/Vesting/Crediting/Taxes

3.1  
Maximum Deferral.

  (a)  
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, LTIP Amounts, Cash
Director Fees and/or Stock Director Fees up to the following maximum percentages
for each deferral elected:

          Deferral   Maximum Percentage  
Base Salary
    75 %
Bonus
    100 %
LTIP Amounts
    100 %
Cash Director Fees
    100 %
Stock Director Fees
    100 %

  (b)  
Restricted Stock Amount. If deferrals of Restricted Stock are permitted by the
Committee, for each grant of Restricted Stock, a Participant may elect to defer,
as his or her Restricted Stock Amount, Restricted Stock in the following maximum
percentage:

          Deferral   Maximum Percentage  
Restricted Stock
    100 %

  (c)  
Short Plan Year. Notwithstanding the foregoing, in the case of (i) the first
Plan Year in which the Plan is in effect or (ii) an individual first becoming a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury regulations, the maximum
amount of the Participant’s Base Salary, Bonus, LTIP Amounts, Cash Director Fees
or Stock Director Fees that may be deferred by the Participant for the Plan Year
shall be determined by applying the percentages set forth in Section 3.1(a) to
the portion of such compensation attributable to services performed after the
date that the Participant’s deferral election is made.

 

-6-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

3.2  
Timing of Deferral Elections; Effect of Election Form.

  (a)  
General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, LTIP Amounts, Cash Director Fees and/or Stock Director Fees, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section 3.2(d) below.

  (b)  
Timing of Deferral Elections for Newly Eligible Plan Participants. A Director or
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted by the Committee to make an election to defer
(i) Restricted Stock that may be initially granted to the Participant under the
terms of the applicable Aaron’s, Inc. stock incentive plan or director
compensation program subsequent to such election and/or (ii) the portion of Base
Salary, Bonus, LTIP Amounts, Cash Director Fees and/or Stock Director Fees
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

  (c)  
Restricted Stock Deferral. For an election to defer Restricted Stock to be
valid, (i) an Election Form must be completed and signed by the Participant with
respect to such Restricted Stock, and (ii) such Election Form must be timely
delivered to the Committee and accepted by the Committee no later than (A) the
end of the calendar year preceding the Plan Year during which such Restricted
Stock may be initially granted to the Participant under the terms of the
applicable Aaron’s, Inc. stock incentive plan or director compensation program,
or (B) such other deadline established by the Committee in accordance with the
requirements of Code Section 409A and related Treasury guidance or regulations,
including, without limitation, such deadline as may be applicable under
Section 3.2(e) below.

  (d)  
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

-7-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

  (e)  
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.3  
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus, LTIP Amounts,
Cash Director Fees and/or Stock Director Fees portion of the Annual Deferral
Amount shall be withheld at the time the Bonus, LTIP Amounts, Cash Director Fees
or Stock Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself. Annual Deferral Amounts
shall be credited to the Participant’s Annual Account for such Plan Year at the
time such amounts would otherwise have been paid to the Participant.

Base Salary that is both (i) attributable solely to services performed during
the final payroll period containing the last day of the Plan Year, and
(ii) payable in the subsequent Plan Year, will be treated as earned in that
subsequent Plan Year; accordingly, Base Salary related to such final payroll
period shall be withheld in accordance with the Participant’s Base Salary
deferral election applicable to such subsequent Plan Year.

3.4  
Company Contribution Amount.

  (a)  
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

  (b)  
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

  (c)  
If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.29, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

 

-8-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

3.5  
Company Restoration Matching Amount. A Participant’s Company Restoration
Matching Amount for any Plan Year shall be an amount determined by the Committee
to make up for certain limits applicable to the 401(k) Plan or other qualified
plan for such Plan Year, as identified by the Committee, or for such other
purposes as determined by the Committee in its sole discretion. The amount so
credited to a Participant under this Plan for any Plan Year (a) may be smaller
or larger than the amount credited to any other Participant, and (b) may differ
from the amount credited to such Participant in the preceding Plan Year. The
Participant’s Company Restoration Matching Amount, if any, shall be credited to
the Participant’s Annual Account for the applicable Plan Year on a date or dates
to be determined by the Committee. The amount (or the method or formula for
determining the amount) of a Participant’s Company Restoration Matching Amount
shall be set forth in writing in one or more documents, which shall be deemed to
be incorporated into this Plan in accordance with Section 1.29, no later than
the date on which such Company Restoration Matching Amount is credited to the
applicable Annual Account of the Participant.

3.6  
Restricted Stock Amount. If permitted by the Committee (and subject to any terms
and conditions that may be imposed by the Committee), a Participant may elect to
defer Restricted Stock under the Plan, which amount shall be for that
Participant the Restricted Stock Amount for that Plan Year. The portion of any
Restricted Stock deferred shall, at the time the Restricted Stock would
otherwise vest (and/or all restrictions on such Restricted Stock would have
lapsed) under the terms of the applicable Aaron’s, Inc. stock incentive plan or
director compensation program, but for the election to defer, be reflected on
the books of the Company as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future.

3.7  
Vesting.

  (a)  
A Participant shall at all times be 100% vested in his or her Restricted Stock
Account and the portion of his or her Account Balance attributable to Annual
Deferral Amounts, plus amounts credited or debited on such amounts pursuant to
Section 3.8.

  (b)  
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.8, in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in the portion of his
or her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.8, in
accordance with the vesting schedule declared by the Committee in its sole
discretion.

  (c)  
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.8, only to the extent that the
Participant would be vested in such amounts under the provisions of the 401(k)
Plan, as determined by the Committee in its sole discretion.

  (d)  
Notwithstanding anything to the contrary contained in this Section 3.7, in the
event of a Change in Control, or upon a Participant’s Disability, Separation
from Service on or after qualifying for Retirement, or death prior to Separation
from Service, any amounts that are not vested in accordance with Sections 3.7(b)
or 3.7(c) above, shall immediately become 100% vested.

3.8  
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant’s
Account Balance in accordance with the following rules:

  (a)  
Measurement Funds. Subject to the restrictions found in Section 3.8(c) below,
the Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least 30 days after the day on which the Committee gives Participants
advance written notice of such change.

 

-9-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

  (b)  
Election of Measurement Funds. Subject to the restrictions found in
Section 3.8(c) below, a Participant, in connection with his or her initial
deferral election in accordance with Section 3.2 above, shall elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.8(a)
above) to be used to determine the amounts to be credited or debited to his or
her Account Balance. If a Participant does not elect any of the Measurement
Funds as described in the previous sentence, the Participant’s Account Balance
shall automatically be allocated into the lowest-risk Measurement Fund, as
determined by the Committee, in its sole discretion. Subject to the restrictions
found in Section 3.8(c) below, the Participant may (but is not required to)
elect, by submitting an Election Form to the Committee that is accepted by the
Committee, to add or delete one or more Measurement Fund(s) to be used to
determine the amounts to be credited or debited to his or her Account Balance,
or to change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it shall apply as of the first business
day deemed reasonably practicable by the Committee, in its sole discretion, and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence. Notwithstanding the foregoing, the Committee, in its sole discretion,
may impose limitations on the frequency with which one or more of the
Measurement Funds elected in accordance with this Section 3.8(b) may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

  (c)  
Aaron’s, Inc. Stock Unit Fund.

  (i)  
The portion of a Participant’s Account Balance attributable to the deferral of
Stock Director Fees and Restricted Stock pursuant to the terms of this Plan will
be automatically and irrevocably allocated to the Aaron’s, Inc. Stock Unit Fund
Measurement Fund. Participants may not select any other Measurement Fund to be
used to determine the amounts to be credited or debited to the portion of their
Account Balance attributable to Stock Director Fees and Restricted Stock.
Furthermore, no other portion of the Participant’s Account Balance can be either
initially allocated or re-allocated to the Aaron’s, Inc. Stock Unit Fund.
Amounts allocated to the Aaron’s, Inc. Stock Unit Fund shall only be
distributable in actual shares of Stock.

  (ii)  
Any stock dividends, cash dividends or other non-cash dividends that would have
been payable on the Stock credited to a Participant’s Account Balance shall be
credited to the Participant’s Account Balance in the form of additional shares
of Stock and shall automatically and irrevocably be deemed to be re-invested in
the Aaron’s, Inc. Stock Unit Fund until such amounts are distributed to the
Participant. The number of shares credited to the Participant for a particular
stock dividend shall be equal to (A) the number of shares of Stock credited to
the Participant’s Account Balance as of the payment date for such dividend in
respect of each share of Stock, multiplied by (B) the number of additional or
fractional shares of Stock actually paid as a dividend in respect of each share
of Stock. The number of shares credited to the Participant for a particular cash
dividend or other non-cash dividend shall be equal to (A) the number of shares
of Stock credited to the Participant’s Account Balance as of the payment date
for such dividend in respect of each share of Stock, multiplied by (B) the fair
market value of the dividend, divided by (C) the fair market value of the Stock
on the payment date for such dividend.

  (iii)  
The number of shares of Stock credited to the Participant’s Account Balance may
be adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of a Participant’s rights with respect to the portion of his or her
Account Balance allocated to the Aaron’s, Inc. Stock Unit Fund in the event of
any reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.8.

  (iv)  
For purposes of this Section 3.8(c), the fair market value of the Stock shall be
determined by the Committee in its sole discretion.

 

-10-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

  (v)  
Notwithstanding the preceding provisions of this Section, the Committee may at
any time alter the effective date of any investment or allocation involving the
Aaron’s, Inc. Stock Unit Fund pursuant to Section 12.1 (relating to safeguards
against insider trading). The Committee may also, to the extent necessary to
ensure compliance with Rule 16b-3(f) of the Act, arrange for tracking of any
such transaction defined in Rule 16b-3(b)(1) of the Act and bar any such
transaction to the extent it would not be exempt under Rule 16b-3(f). The
Company may also impose blackout periods pursuant to the requirements of the
Sarbanes-Oxley Act of 2002 whenever the Company determines that circumstances
warrant. Further, the Company may impose quarterly blackout periods on insider
trading in the Aaron’s, Inc. Stock Unit Fund as needed (as determined by the
Company), timed to coincide with the release of the Company’s quarterly earnings
reports. The commencement and termination of these blackout periods in each
quarter, the parties to which they apply and the activities they restrict shall
be as set forth in the official insider trading policy promulgated by the
Company from time to time.

  (d)  
Proportionate Allocation. In making any election described in Section 3.8(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

  (e)  
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

  (f)  
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.9  
FICA and Other Taxes.

  (a)  
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or LTIP
Amounts that is not being deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes on such Annual
Deferral Amount. If necessary, the Committee may reduce the Annual Deferral
Amount in order to comply with this Section 3.9.

  (b)  
Company Restoration Matching Amounts and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Restoration Matching Amounts and/or Company
Contribution Amounts, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Base Salary, Bonus and/or LTIP Amounts that is not
deferred, in a manner determined by the Employer(s), the Participant’s share of
FICA and other employment taxes on such amounts. If necessary, the Committee may
reduce the vested portion of the Participant’s Company Restoration Matching
Amount or Company Contribution Amount, as applicable, in order to comply with
this Section 3.9.

  (c)  
Restricted Stock Amounts. For each Plan Year in which a Restricted Stock Amount
is being first withheld from an Employee Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Base Salary,
Bonus, LTIP Amounts and/or Restricted Stock that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Restricted Stock Amount. If necessary, the Committee
may reduce the Restricted Stock Amount in order to comply with this Section 3.9.

  (d)  
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

 

-11-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1  
Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.8, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Scheduled Distribution”). The
Benefit Distribution Date for the amount subject to a Scheduled Distribution
election shall be the first day of any Plan Year designated by the Participant,
which may be no sooner than 3 Plan Years after the end of the Plan Year to which
the Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out during a 60 day period commencing
immediately after the Benefit Distribution Date. By way of example, if a
Scheduled Distribution is elected for the Annual Deferral Amount earned in the
Plan Year commencing January 1, 2010, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2014, and the
Scheduled Distribution would be paid out during the 60 day period commencing
immediately after such Benefit Distribution Date.

4.2  
Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

  (a)  
The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

  (b)  
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than 5 years
after the previously designated Benefit Distribution Date; and

  (c)  
The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Scheduled Distribution.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.

4.3  
Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 8, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

 

-12-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

4.4  
Unforeseeable Emergencies.

  (a)  
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 8, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of
(i) the Participant’s vested Account Balance, excluding the portion of the
Account Balance attributable to the Restricted Stock Account, calculated as of
the close of business on or around the Benefit Distribution Date for such
payout, as determined by the Committee in accordance with provisions set forth
below, or (ii) the amount necessary to satisfy the Unforeseeable Emergency, plus
amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. A Participant shall not
be eligible to receive a payout from the Plan to the extent that the
Unforeseeable Emergency is or may be relieved (A) through reimbursement or
compensation by insurance or otherwise, (B) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship or (C) by cessation of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.

  (b)  
A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5
Retirement Benefit

5.1  
Retirement Benefit. If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 5.2 (the “Retirement
Benefit”). A Participant’s Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service; provided, however, if a Participant changes the form of
distribution for one or more Annual Accounts in accordance with Section 5.2(b),
the Benefit Distribution Date for the Annual Account(s) subject to such change
shall be determined in accordance with Section 5.2(b).

5.2  
Payment of Retirement Benefit.

  (a)  
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form of Retirement Benefit in which his or her
Annual Account for such Plan Year will be paid. The Participant may elect to
receive the Retirement Benefit for each Annual Account in the form of a lump sum
payment or pursuant to an Annual Installment Method of 5, 10 or 15 years. If a
Participant does not make any election with respect to the Retirement Benefit
for an Annual Account, then the Participant shall be deemed to have elected to
receive such Annual Account as a lump sum.

  (b)  
A Participant may change the form of Retirement Benefit payment for an Annual
Account by submitting an Election Form to the Committee in accordance with the
following criteria:

  (i)  
The election shall not take effect until at least 12 months after the date on
which the election is made;

  (ii)  
The new Benefit Distribution Date for such Annual Account shall be 5 years after
the Benefit Distribution Date that would otherwise have been applicable to such
Annual Account; and

  (iii)  
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to such Annual Account.

 

-13-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of Retirement Benefit payment for an Annual Account
shall not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Annual Account. Subject to the requirements of this
Section 5.2(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account shall govern the form of payout of
such Annual Account.

  (c)  
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

ARTICLE 6
Termination Benefit

6.1  
Termination Benefit. If a Participant experiences a Separation from Service that
does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment or annual installment
payments, as elected by Participant in accordance with Section 6.2 (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service.

6.2  
Payment of Termination Benefit.

  (a)  
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form of Termination Benefit in which his or her
Annual Account for such Plan Year will be paid. The Participant may elect to
receive the Termination Benefit for each Annual Account in the form of a lump
sum payment or pursuant to an Annual Installment Method of 5 years. If a
Participant does not make any election with respect to the Termination Benefit
for an Annual Account, then the Participant shall be deemed to have elected to
receive such Annual Account as a lump sum.

  (b)  
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the Participant’s Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Participant’s Benefit Distribution Date.

ARTICLE 7
Disability Benefit

7.1  
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 5 or 6, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Disability Benefit”). The Disability Benefit shall be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled.

7.2  
Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 8
Death Benefit

8.1  
Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant’s
Beneficiary(ies) shall receive the Participant’s unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”). The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date of the Participant’s death.

8.2  
Payment of Death Benefit. The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 60 days after the Participant’s Benefit
Distribution Date.

 

-14-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 9
Beneficiary Designation

9.1  
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2  
Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

9.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

9.4  
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant’s
estate.

9.5  
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6  
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 10
Leave of Absence

10.1  
Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount and any previously elected
deferrals of Restricted Stock shall continue to be withheld during such paid
leave of absence in accordance with Section 3.2.

10.2  
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount and Restricted Stock Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

 

-15-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 11
Termination of Plan, Amendment or Modification

11.1  
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts and/or Restricted
Stock Amounts, as applicable, attributable to a deferral election that was in
effect prior to the Plan termination to the extent deemed necessary to comply
with Code Section 409A and related Treasury regulations, and additional amounts
shall continue to credited or debited to such Participants’ Account Balances
pursuant to Section 3.8. The Measurement Funds available to Participants
following the termination of the Plan shall be comparable in number and type to
those Measurement Funds available to Participants in the Plan Year preceding the
Plan Year in which the Plan termination is effective. In addition, following a
Plan termination, Participant Account Balances shall remain in the Plan and
shall not be distributed until such amounts become eligible for distribution in
accordance with the other applicable provisions of the Plan. Notwithstanding the
preceding sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix),
the Employer may provide that upon termination of the Plan, all Account Balances
of the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).
  11.2  
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer. Notwithstanding the foregoing, (a) no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made, and (b) no amendment or modification of this Section 11.2
or Section 12.2 of the Plan shall be effective.
  11.3  
Plan Agreement. Despite the provisions of Sections 11.1, if a Participant’s Plan
Agreement contains benefits or limitations that are not in this Plan document,
the Employer may only amend or terminate such provisions with the written
consent of the Participant.
  11.4  
Effect of Payment. The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 12
Administration

12.1  
Committee Duties. Except as otherwise provided in this Article 12, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.
     
Notwithstanding any other provision of the Plan except provisions relating to
compliance with Code Section 409A, the Committee may take any action it deems is
necessary to assure compliance with any policy of the Company respecting insider
trading as may be in effect from time to time. Such actions may include altering
the effective date of intra-fund transfers or the distribution date of Annual
Accounts. Any such actions shall alter the normal operation of the Plan to the
minimum extent necessary.

 

-16-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

12.2  
Administration Upon Change In Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

12.3  
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

12.4  
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

12.5  
Indemnity of Committee. The Employer shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

12.6  
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company shall supply full and timely information to the
Committee and/or Administrator, as the case may be, on all matters relating to
the Plan, the Trust, the Participants and their Beneficiaries, the Account
Balances of the Participants, the compensation of its Participants, the date and
circumstances of the Separation from Service, Disability or death of its
Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

12.7  
Section 16 Compliance.

  (a)  
This Plan is intended to be a formula plan for purposes of Section 16 of the
Act. Accordingly, in the case of a deferral or other action under the Plan that
constitutes a transaction that could be covered by Rule 16b-3(d) or (e), if it
were approved by the Company’s Board or Compensation Committee (“Board
Approval”), it is intended that the Plan shall be administered by delegates of
the Compensation Committee, in the case of a Participant who is subject to
Section 16 of the Act, in a manner that will permit the Board Approval of the
Plan to avoid any additional Board Approval of specific transactions to the
maximum possible extent.

  (b)  
This Subsection shall govern the distribution of a deferral that (i) is wholly
or partly invested in the Aaron’s, Inc. Stock Unit Fund at the time the deferral
would be valued to determine the amount of cash to be distributed to a
Participant, (ii) either was the subject of a revised payment election or was
not covered by an agreement, made at the time of the Participant’s original
deferral election, that any investments in the Aaron’s, Inc. Stock Unit Fund
would, once made, remain in that fund until distribution of the deferral, and
(iii) is made to a Participant who is subject to Section 16 of the Act at the
time the interest in the Aaron’s, Inc. Stock Unit Fund would be liquidated in
connection with the distribution, and (iv) if paid at the time the distribution
would be made without regard to this subsection, could result in a violation of
Section 16 of the Act because there is an opposite way transaction that would be
matched with the liquidation of the Participant’s interest in the Aaron’s, Inc.
Stock Unit Fund (either as a discretionary transaction (within the meaning of
Rule 16b-3(b)(1)) or as a regular transaction, as applicable) (a “Covered
Distribution”). In the case of a Covered Distribution, if the liquidation of the
Participant’s interest in the Aaron’s, Inc. Stock Unit Fund in connection with
the distribution has not received Board approval by the time the distribution
would be made if it were not a Covered Distribution, or if it is a discretionary
transaction, then the actual distribution to the Participant shall be delayed
only until the earlier of:

  (i)  
In the case of a transaction that is not a discretionary transaction, Board
Approval of the liquidation of the Participant’s interest in the Aaron’s, Inc.
Stock Unit Fund in connection with the distribution, and

  (ii)  
The date the distribution would no longer violate Section 16 of the Act, e.g.,
when the Participant is no longer subject to Section 16 of the Act, when the
Annual Account related to the distribution is no longer invested in the Aaron’s,
Inc. Stock Unit Fund or when the time between the liquidation and an opposite
way transaction is sufficient.

 

-17-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document
ARTICLE 13
Other Benefits and Agreements

13.1  
Coordination with Other Benefits. The benefits provided for a Participant and
Participant’s Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant’s Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 14
Claims Procedures

14.1  
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

14.2  
Notification of Decision. The Committee shall consider a Claimant’s claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

  (a)  
that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or

  (b)  
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

  (i)  
the specific reason(s) for the denial of the claim, or any part of it;

  (ii)  
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

  (iii)  
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

  (iv)  
an explanation of the claim review procedure set forth in Section 14.3 below;
and

  (v)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

14.3  
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant’s
duly authorized representative):

  (a)  
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

  (b)  
may submit written comments or other documents; and/or

  (c)  
may request a hearing, which the Committee, in its sole discretion, may grant.

 

-18-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

14.4  
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

  (a)  
specific reasons for the decision;

  (b)  
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

  (c)  
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

  (d)  
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

14.5  
Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 14 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1  
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which the Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).

15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employer, Participants and the creditors of the Employer to the assets
transferred to the Trust. The Employer shall at all times remain liable to carry
out its obligations under the Plan.

15.3  
Distributions From the Trust. The Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE 16
Miscellaneous

16.1  
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (a) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (b) in accordance with
Code Section 409A and related Treasury guidance and regulations.

16.2  
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

-19-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

16.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.
  16.4  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise,
including but not limited to a domestic relations order.
  16.5  
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between the Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Employer,
either as an Employee or a Director, or to interfere with the right of the
Employer to discipline or discharge the Participant at any time.
  16.6  
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.
  16.7  
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
  16.8  
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.
  16.9  
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Georgia without
regard to its conflicts of laws principles.
  16.10  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

         
 
  Aaron’s, Inc.    
 
  Attn: James L. Cates    
 
  309 East Paces Ferry Road NE    
 
  Atlanta, GA 30305-2377    

   
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
     
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.
  16.11  
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

 

-20-



--------------------------------------------------------------------------------



 



Aaron’s, Inc.
Deferred Compensation Plan
Master Plan Document

16.12  
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
  16.13  
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
  16.14  
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person’s property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
  16.15  
Distribution in the Event of Income Inclusion Under Code Section 409A. If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury regulations, or (ii) the unpaid vested Account Balance.
  16.16  
Deduction Limitation on Benefit Payments. If the Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible. Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.8. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).

IN WITNESS WHEREOF, the Company has signed this Plan document as of
                    , 2009.

                      “Company”
Aaron’s, Inc.,
a Georgia corporation    
 
               
 
  By:                          
 
      Title:        
 
               

 

-21-